In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                         No. 19-1399V
                                    Filed: February 3, 2022

* * * * * * * * * * * * * * * *
CLAUDIA COLLINGNON-HARVATH,     *
                                *                                  Dismissal; Influenza (“Flu”)
              Petitioner,       *                                  Vaccine; Guillain-Barré
                                *                                  Syndrome (“GBS”).
v.                              *
                                *
SECRETARY OF HEALTH AND         *
HUMAN SERVICES,                 *
                                *
              Respondent.       *
* * * * * * * * * * * * * * * *

Amy Senerth, Esq., Muller Brazil, LLP, Dresher, PA, for petitioner.
Lauren Kells, Esq., U.S. Dept. of Justice, Washington, DC for respondent.

                                               DECISION1

Roth, Special Master:

        On September 12, 2019, petitioner filed a petition for Vaccine Compensation in the
National Vaccine Injury Compensation Program (“the Program”),2 alleging that an influenza
(“flu”) vaccination on September 27, 2016 caused her to develop Guillain-Barré Syndrome
(“GBS”). The information in the record, however, does not show entitlement to an award under
the Program. On February 3, 2022, petitioner filed a Motion for Dismissal Decision requesting
that her case be dismissed. ECF No. 32.

1
 Although this Decision has been formally designated “unpublished,” it will nevertheless be posted on the
Court of Federal Claims’ website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347,
116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). This means the Decision will
be available to anyone with access to the internet. However, the parties may object to the Decision’s
inclusion of certain kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party
has fourteen days within which to request redaction “of any information furnished by that party: (1) that is
a trade secret or commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b). Otherwise, the whole Decision will be available to the public. Id.
2
 The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660,
100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-10 et seq. (hereinafter “Vaccine Act” or “the
Act”). Hereafter, individual section references will be to 42 U.S.C. § 300aa of the Act.
        To receive compensation under the Program, petitioner must prove either 1) that she
suffered a “Table Injury” – i.e., an injury falling within the Vaccine Injury Table – corresponding
to her vaccination, or 2) that she suffered an injury that was actually caused by a vaccine. See §§
13(a)(1)(A) and 11(c)(1). An examination of the record did not uncover any evidence that
petitioner suffered a “Table Injury.” Further, the record does not contain persuasive evidence
indicating that petitioner’s alleged injury was vaccine-caused or in any way vaccine-related.
Petitioner has not offered medical records or opinion sufficient for a finding of entitlement.

        Accordingly, it is clear from the record in this case that petitioner has failed to demonstrate
either that she suffered a “Table Injury” or that her injuries were “actually caused” by a
vaccination. Thus, this case is dismissed for insufficient proof. The Clerk shall enter judgment
accordingly.

       IT IS SO ORDERED.

                                                       s/ Mindy Michaels Roth
                                                       Mindy Michaels Roth
                                                       Special Master




                                                  2